DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 18 of prior U.S. Patent No. US 10,398,317. Removing the underlined portions of U.S. Patent application no. US 10,607,139 show the obvious-type double patenting.
Patent No. US10,398,317
Instant Application 
 1. An animal wellness notification system, comprising:
an attachment body configured to securely engage with an ear of the animal;


an elongated temperature probe secured to the attachment body and configured to extend within the ear of the animal;
a housing secured to the attachment body;
a computer disposed within the housing; and

a notification device in data communication with the computer, wherein the notification device is configured to provide notice,
wherein the computer is configured to:
receive a selection of a temperature threshold along with a time duration;
record animal's core temperature for the selected duration and time;
determine whether the animal's core temperature remains above the temperature threshold for the time duration; and
cause the notification device to provide the notice, after the time duration, if the animal's core temperature exceeds the temperature threshold for the time duration.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 

a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.

 
18. A method to determine the wellness of an animal, comprising:
placing a temperature probe associated with an animal wellness notification system within an ear of the animal;
securing the temperature probe to the ear of the animal;
selecting, via a computer associated with the animal wellness notification system, a temperature threshold along with a time duration,
wherein the computer is configured to:
record animal's core temperature for the selected duration and time;
determine whether the animal's core temperature remains above the temperature threshold for the time duration; and
cause a notification device associated with the animal wellness notification system to provide notice, after the time duration, if temperature data from the temperature probe indicates that the animal's a temperature exceeds the selected temperature threshold for the selected time duration.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 
a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.



Claims 1 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 18, 20 of prior U.S. Patent No. US 10,813,558. Removing the underlined portions of U.S. Patent application no. US 10,813,558 show the obvious-type double patenting.

Patent No. US10,813,558 
Instant Application 
1. An animal wellness notification system, comprising:
an attachment body configured to securely engage with an ear of the animal;
a temperature monitor;
a housing secured to the attachment body;
a computer disposed within the housing; and




a notification device in data communication with the computer, wherein the notification device is configured to provide notice,
wherein the computer is configured to:
receive a selection of a temperature threshold along with a time duration;
record an animal's temperature for the selected time duration;
determine whether the animal's temperature remains above the temperature threshold for the time duration; and
cause the notification device to provide the notice, after the time duration, if the animal's temperature exceeds the temperature threshold for the time duration.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 

a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.

 
8. An animal wellness notification system, comprising:
a temperature monitor configured to generate temperature data; and
a notification device, wherein the animal wellness notification system is configured to:
receive a selection of a temperature threshold along with a time duration;
record an animal's temperature for the selected time duration;
determine whether the animal's temperature remains above the temperature threshold for the time duration; and
cause the notification device to provide notice, after the time duration, if the temperature data indicates that the animal's temperature exceeds the temperature threshold for the time duration.
9. The system of claim 8, further comprising:
an attachment body configured to securely engage with the ear of the animal;
wherein the temperature monitor is secured to the attachment body.
10. The system of claim 9, further comprising a housing secured to the attachment body.

1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 
a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.

18. A method of using an animal wellness notification system to determine the wellness of an animal, comprising:
attaching an animal wellness notification system component to the ear of an animal, wherein the animal wellness notification system component comprises a temperature monitor;
selecting, via a computer associated with the animal wellness notification system, a temperature threshold along with a time duration, wherein the computer is configured to:
record animal's temperature for the selected time duration;
determine whether the animal's temperature remains above the temperature threshold for the selected time duration; and
cause a notification device associated with the animal wellness notification system to provide notice, after the time duration, if temperature data from the temperature monitor indicates that the animal's temperature exceeds the selected temperature threshold for the selected time duration.
20. The method of claim 18, further comprising transmitting the temperature data to a computer.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 
a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.



Claims 1-7, 15 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1- 20 of prior U.S. Patent No. US 10,932,671. Removing the underlined portions of U.S. Patent application no. US 10,932,671 show the obvious-type double patenting.
Patent No. US10,932,671B2
Instant Application 
1. An animal wellness notification system, comprising:
an attachment body configured to securely engage with an animal's ear;
a temperature monitoring component;
a housing secured to the attachment body;
a power module electrically connected to and configured to provide power to at least one other component of the animal wellness notification system;
a charging component;
a computer disposed within the housing; and
a notification device in data communication with the computer, wherein the notification device is configured to provide notice,
wherein the computer is configured to:
receive a selection of a temperature threshold and a time duration for the temperature threshold;
monitor an animal's temperature;
determine whether the animal's temperature remains above the temperature threshold for the time duration; and
cause the notification device to provide the notice upon the animal's temperature exceeding the temperature threshold for the time duration.
7. The system of claim 1, the notification device having a transmitter configured to wirelessly communicate with an external computing device.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 

a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
 2. The system of claim 1, further comprising a power module electrically connected to and configured to provide power to at least one other component of the animal wellness notification system.

3. The system of claim 2, further comprising a charging component.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.

2. The system of claim 1, wherein the attachment body comprises a male attachment component and a female attachment component.

3. The system of claim 2, wherein the male attachment component and the female attachment component are both integrated into the housing.

4. The system of claim 3, wherein an engagement of the male attachment component and the female attachment component secures the attachment body to the animal's ear and wherein the attachment body cannot be re-secured to the animal's ear subsequent to removal from the animal's ear.

5. The system of claim 2, wherein the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof.

6. The system of claim 1, wherein the charging component utilizes solar energy to provide electrical energy to the power module.

4. The system of claim 1, wherein the attachment body comprises a male attachment component and a female attachment component.

5. The system of claim 4, wherein the male attachment component and the female attachment component are both integrated into the housing.

6. The system of claim 5, wherein an engagement of the male attachment component and the female attachment component secures the attachment body to the animal's ear and wherein the attachment body cannot be re-secured to the animal's ear subsequent to removal from the animal's ear.

7. The system of claim 4, wherein the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof.

15. The system of claim 3, wherein the charging component utilizes solar energy to provide electrical energy to the power module.
8. An animal wellness notification system, comprising:





a temperature monitoring component configured to generate temperature data;
a notification device, wherein the animal wellness notification system is configured to:
receive a selection of a temperature threshold and a time duration for the temperature threshold;
record an animal's temperature for the time duration;
determine whether the animal's temperature remains above the temperature threshold for the time duration; and
cause the notification device to provide notice, after the time duration, if the temperature data indicates that the animal's temperature exceeds the temperature threshold for the time duration;
a power module electrically connected to at least one of the temperature monitoring component and the notification device, and configured to provide power to at least one other element of the animal wellness notification system; and
a charging component.
9. The system of claim 8, further comprising:
an attachment body configured to securely engage with an animal's ear;
wherein the temperature monitoring component comprises the attachment body.
10. The system of claim 9, further comprising a housing secured to the attachment body.

1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 

a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
 2. The system of claim 1, further comprising a power module electrically connected to and configured to provide power to at least one other component of the animal wellness notification system.

3. The system of claim 2, further comprising a charging component.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.

12. The system of claim 10, wherein the attachment body comprises a male attachment component and a female attachment component.

13. The system of claim 12, wherein the male attachment component and the female attachment component are both integrated into the housing.

17. The system of claim 14, wherein an engagement of the male attachment component and the female attachment component secures the attachment body to the animal's ear and wherein the attachment body cannot be re-secured to the animal's ear subsequent to removal from the animal's ear.

14. The system of claim 12, wherein the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof.
16. The system of claim 8, wherein system further comprises:
an external computing device; and
a transmitter configured to wirelessly communicate the temperature data with the external computing device, wherein the external computing device is configured to determine if the temperature data indicates that the animal's temperature exceeds the selected temperature threshold for the selected duration of time.

15. The system of claim 8, wherein the charging component utilizes solar energy to provide electrical energy to the power module. 

4. The system of claim 1, wherein the attachment body comprises a male attachment component and a female attachment component.

5. The system of claim 4, wherein the male attachment component and the female attachment component are both integrated into the housing.

6. The system of claim 5, wherein an engagement of the male attachment component and the female attachment component secures the attachment body to the animal's ear and wherein the attachment body cannot be re-secured to the animal's ear subsequent to removal from the animal's ear.

7. The system of claim 4, wherein the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof.

20. The system of claim 16, further comprising:
a transmitter configured to wirelessly communicate the temperature data with the computer, wherein the computer is a remote computer and the remote computer is configured to determine if the temperature data indicates that the animal's temperature remained outside a selected temperature range for a selected time duration.

15. The system of claim 3, wherein the charging component utilizes solar energy to provide electrical energy to the power module.
18. A method of using an animal wellness notification system to determine the wellness of an animal, comprising:
attaching an animal wellness notification system component to an animal's ear, wherein the animal wellness notification system component comprises a temperature monitoring component;
providing power to the animal wellness notification system via a power module, wherein the power module comprises a rechargeable power source;
a charging component; and
selecting, via a computer associated with the animal wellness notification system, a temperature threshold and a time duration for the temperature threshold, wherein the computer is configured to:
record an animal's temperature for the time duration;
determine whether the animal's temperature remains above the temperature threshold for the time duration; and
cause a notification device associated with the animal wellness notification system to provide notice, after the time duration, if temperature data from the temperature monitoring component indicates that the animal's temperature exceeds the temperature threshold for the time duration.
1. An animal wellness notification system, comprising:
 an attachment body configured to securely engage with an animal's ear; 

a housing secured to the attachment body;
a temperature monitoring component; a communication module, wherein the communication module is configured to communicate wirelessly with a remote device; 


a notification device, wherein the notification device is configured to provide notice; and a computer, 

wherein the computer is configured to: receive a selected temperature range; receive a selected time duration;
 receive temperature data from the temperature monitoring component; determine whether an animal's temperature is outside the selected temperature range; and

 cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
 2. The system of claim 1, further comprising a power module electrically connected to and configured to provide power to at least one other component of the animal wellness notification system.

3. The system of claim 2, further comprising a charging component.
11. The system of claim 1, wherein the selected temperature range is a temperature threshold.
15. The system of claim 3, wherein the charging component utilizes solar energy to provide electrical energy to the power module.
19. The method of claim 18, wherein the animal wellness notification system component is secured to the animal's ear via an engagement of a male attachment component and a female attachment component and wherein the temperature monitoring component comprises the male attachment component, the female attachment component, a housing, or combinations thereof.




20. The method of claim 18, wherein the charging component utilizes solar energy to recharge the power module.
4. The system of claim 1, wherein the attachment body comprises a male attachment component and a female attachment component.
5. The system of claim 4, wherein the male attachment component and the female attachment component are both integrated into the housing.

7. The system of claim 4, wherein the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof.
15. The system of claim 3, wherein the charging component utilizes solar energy to provide electrical energy to the power module.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US 2014/0333439) in view of Riskey (US 2009/0048498) alternately Li et al. (2015/0035680).
Regarding Claim 1. Downing  teaches an animal wellness notification system, comprising (100: fig. 1):
an attachment body configured to securely engage with an animal's ear(102: fig. 1; 205, 225: fig. 2; 400, 430: fig. 4; [0042]);
a housing secured to the attachment body(205: fig. 2; 405: fig.4);
a temperature monitoring component(400: fig.4);
a communication module, wherein the communication module  (102: fig.1; 420: fig.4)is configured to communicate wirelessly with a remote device(130: fig.1);
a notification device, wherein the notification device is configured to provide notice (130: fig. 1); and
a computer, wherein the computer is configured to (115: fig.1; [0030]-[0031]):
receive a selected temperature range (a particular animal's identity and that particular animal's core body temperature:[0054]);
receive a selected time duration (over an extended period of time (e.g., weeks): [0054]);
receive temperature data from the temperature monitoring component([0030]-[0031], figs. 6-8);
determine whether an animal's temperature is outside the selected temperature range([0030]-[0031], [0054]); and
cause notice-related information to be provided upon the animal's temperature remaining outside the temperature ([0030]-[0031], [0054]).
Downing silent about cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
 Riskey also teaches receive a selected temperature range(animal profile associated with a temperature threshold:[0058]);
receive a selected time duration (two days:[0058]);
 Based on above information, Riskey further teaches cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration, as taught by Riskey, so as to provide an animal monitoring process running in conjunction with base station that may consult the animal specific profile in order to more accurately detect health risks to animal or changes in the health condition of animal in compact and inexpensive way.
Alternately, Li teaches cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration (the alert setting can be set such that the alarm does not go off again until the temperature crosses and stays above the threshold for a period of time (about 5 minutes):[0149], [0154], [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration, as taught by Li, so as to continuous monitoring and efficient communicating of temperature sensor device allows for integrating the automated measurement of animal or individual in compact and inexpensive way.

Regarding Claim 2. Downing  teaches a power module(410: fig. 4) electrically connected to and configured to provide power to at least one other component of the animal wellness notification system (425, 415: fig. 4).
Regarding Claim 4. Downing further teaches the attachment body comprises a male attachment component (205: fig. 2) and a female attachment component (210: fig.2).
Regarding Claim 5. Downing further teaches the male attachment component and the female attachment component are both integrated into the housing ([0039]-[0043]).
Regarding Claim 6. Downing further teaches an engagement of the male attachment component and the female attachment component secures the attachment body to the animal's ear and wherein the attachment body cannot be re-secured to the animal's ear subsequent to removal from the animal's ear  (a tag 200 of the present invention preferably comprises a male component 205 and a female component 210. The male component 210 preferably comprises at least one stem 215 that projects from a face 220 of the male component 210. The stem 215 at its distal end includes a head (not shown) that is engageable with the female component 210 to securely attach the tag to the ear of the animal. In some embodiments, the head incorporates a hard insert material as is known in the art. In further embodiments, a pin of an applicator tool is insertable through a hollow bore (not shown) in the stem 215 to engage with the hard insert to apply a driving force to the hard insert:[0039]-[0043]; 230: fig. 2; ).

Regarding Claim 7. Downing further teaches the temperature monitoring component is integrated into the male attachment component, the female attachment component, the housing, or combinations thereof (205: fig. 2; 400: fig. 4).

Regarding Claim 8. Downing further teaches a power module(410: fig. 4) electrically connected to and configured to provide power to at least one other component of the animal wellness notification system (425, 415: fig. 4).

Regarding Claim 10. Downing further teaches the communication module is configured to communicate with an external computing device (125: fig. 1).

Regarding Claim 11.   Riskey  alternately Li further teaches  the selected temperature range is a temperature threshold (Riskey’s [0058], Li’s [0149]) .

Claim(s) 3, 9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing   in view of Riskey   alternately Li, further in view of Hixson (US 7,196,628 B2).

Regarding Claims 3 and 9. The modified Downing  does not explicitly teach  a charging component.
However, Hixson teaches a charging component (30: fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, a charging component, as taught by Hixson, so as to maintain sufficient amount of power to the device in compact and inexpensive way.

Regarding Claim 12: Hixson further teaches the charging component (30) is incorporated into the attachment body (fig. 1; 10: fig. 2).

Regarding Claim 13: Hixson further teaches the charging component (30) is incorporated into the male attachment component, the female attachment component, or combinations thereof (figs. 1-2, 4).

Regarding Claim 14: Hixson further teaches the charging component is located on a frontside of the animal's ear, on a backside of the animal's ear, or combinations thereof(figs. 1-2, 4).

Regarding Claim 15: Hixson further teaches the charging component (30/112) utilizes solar energy to provide electrical energy to the power module (col. 2, l. 17-20).

Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Downing et al. (US 2014/0333439) in view of Li et al. (2015/0035680) alternately  Larson (US 2010/0282184).

Regarding Claim 16. Downing   teaches an animal wellness notification system, comprising(100: fig. 1):
a temperature monitor configured to generate temperature data(102: fig. 1; 400: fig.4);
a computer configured to determine whether a set parameter is breached(115: fig.1; [0030]-[0031]), wherein the  set parameter comprises data related to health conditions, wherein health conditions comprise behavior, temperature, time, or combinations thereof, and wherein the computer is further configured to record a relationship between the temperature data (a particular animal's identity and that particular animal's core body temperature:[0054]) and the time(over an extended period of time (e.g., weeks): [0054]s; fig. 6-8); and
a notification device  (130: fig. 1) in data communication with the computer(115: fig.1), wherein the notification device is configured to provide notice when the set parameter is breached([0030]-[0031], [0054]).
Downing  silent about the parameter is set by a user.
However, Li teaches  the parameter is set by a user ([0049], [0149], [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, the parameter is set by a user, as taught by Li, so as to continuous monitoring and efficient communicating of temperature sensor device allows for integrating the automated measurement of animal or individual in compact and inexpensive way.
Alternately, Larson teaches the parameter is set by a user ([0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, the parameter is set by a user, as taught by Larson, so as to monitor temperature in compact and inexpensive way.

Regarding Claim 18. Downing  further teaches a transmitter configured to wirelessly communicate that the set parameter is breached to an external computing device ([0031], [0054]).
Downing  silent about the parameter is set by a user.
However, Li teaches  the parameter is set by a user ([0049], [0149], [0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, the parameter is set by a user, as taught by Li, so as to continuous monitoring and efficient communicating of temperature sensor device allows for integrating the automated measurement of animal or individual in compact and inexpensive way.
Alternately, Larson teaches the parameter is set by a user ([0035])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, the parameter is set by a user, as taught by Larson, so as to monitor temperature in compact and inexpensive way.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Downing et al. (US 2014/0333439) in view of Li et al. (2015/0035680) alternately  Riskey.

Regarding Claim 19. Downing silent about cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration.
However, Riskey further teaches cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration, as taught by Riskey, so as to provide an animal monitoring process running in conjunction with base station that may consult the animal specific profile in order to more accurately detect health risks to animal or changes in the health condition of animal in compact and inexpensive way.
Alternately, Li teaches cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration (the alert setting can be set such that the alarm does not go off again until the temperature crosses and stays above the threshold for a period of time (about 5 minutes):[0149], [0154], [0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, cause notice-related information to be provided upon the animal's temperature remaining outside the selected temperature range for the selected time duration, as taught by Li, so as to continuous monitoring and efficient communicating of temperature sensor device allows for integrating the automated measurement of animal or individual in compact and inexpensive way.

Regarding Claim 20. Downing  further teaches a transmitter configured to wirelessly communicate the temperature data with the computer, wherein the computer is a remote computer ([0030]-[0031], [0054])
The modified Downing  silent about the remote computer is configured to determine if the temperature data indicates that the animal's temperature remained outside a selected temperature range for a selected time duration.
However, Riskey further teaches  computer is configured to determine if the temperature data indicates that the animal's temperature remained outside a selected temperature range for a selected time duration ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, computer is configured to determine if the temperature data indicates that the animal's temperature remained outside a selected temperature range for a selected time duration, as taught by Riskey, so as to provide an animal monitoring process running in conjunction with base station that may consult the animal specific profile in order to more accurately detect health risks to animal or changes in the health condition of animal in compact and inexpensive way.
Alternately, Li teaches computer is configured to determine if the temperature data indicates that the animal's temperature remained outside a selected temperature range for a selected time duration (about 5 minutes):[0149], [0154], [0049])

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Downing   in view of Li et al.   alternately Larson , further in view of Hixson (US 7,196,628 B2).

Regarding Claim 17. Downing   teaches a power module(410: fig. 4)  electrically connected to and configured to provide power to at least one other component of the animal wellness notification system(425, 415: fig. 4); and
Downing does not explicitly teach a charging component, wherein the charging component  utilizes solar energy to provide electrical energy to the power module.
However, Hixson teaches a charging component (30: fig. 1), wherein the charging component (30/112) utilizes solar energy to provide electrical energy to the power module(col. 2, l. 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the  invention of  Downing, a charging component, wherein the charging component  utilizes solar energy to provide electrical energy to the power module, as taught by Hixson, so as to maintain sufficient amount of power to the device in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Yarden (US 2015/0282457) Disclosed are a system, device and process for monitoring physical and physiological features of livestock through a unique monitoring system and device. Basic and Smart tags are placed on livestock to monitor, among other things, temperature, movement, location, posture, pulse rate, and other physical and physiological features. Information is relayed from Basic tags, in one embodiment, to Smart tags that requests the information and receives the information from the basic tags. Smart tags send information to a mobile unit controller and/or home base so that requested information is sent to an end user that monitors the livestock for signs of illness. Potentially ill animals are segregated from the herd for further evaluation and minimization of exposure risk to the rest of the herd. This early detection system saves livestock and ensures a healthier herd for livestock farmers.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864